 

 

 

 

Case 3:18-cv-00202 Document 18 Filed on 09/09/19 in TXSD Page 1 of 1

To: Mr. David J. Bradley United States Courts

United States District Clerk’ Southern District of Texas
From: Aaron Striz FILED
Date: September 5, 2019 SEP 09 2019
RE: Request for Clarification David J. Bradley, Clerk of Court

STRIZi:v. COLLIER, et. al.
case no. 3:18-cv-00202

Dear Mr. Bradley,

I know you are busy, but can you please clarify something for me regarding
dkt. 17, AMENDED ORDER TO ANSWER, entered on August 29, 2019? In paragraph 2.,
it states, "Within 30 days after an answer is filed, the parties are to disclose
to each other all relevant information to the claims or defenses of any party.
The parties shall promptly file a notice of disclosure with the Court after such
disclosure has taken place."

Sir, I'm having difficulty understanding what my responsibilities are for
disclosure, for two reasons, and. if you could clarify it for me, I would greatly
appreciate it.

1.) Rule 26 of Fed.R-Civ.P, (a) REQUIRED DISCLOSURES, (1) Initial Disclo-

sure, (B), (iv), states that actions brought without an attorney by a person

in the custody of the United States, a state, or a state subdivision, is
exempt from initial disclosure. My question is this; Based on Judge Hanks's

AMENDED ORDER TO ANSWER, paragraph (2), am I required to do initial disclo-

sure, or am I exempted by Rule 26?

2-) If I am required to fulfill initial disclosure by Judge Hanks's

order, what are my duties and responsibilities for it? All of my evidence,
claims, and documents are filed as part of my complaints and supplemental
complaint. I have nothing else that would fall under Rule 26, (a)(1)(A).
Do I simply file a statement to that effect? Or do I have to refile copies
of all the same documents (i.e. grievances, classification review records,

letters/emails between myself or friends to TDCJ Officials, etc.)?

If you could clarify this for me I would greatly appreciate it. Thank you

NL
\ = _

Aaron Striz, TDCJ# 838215 —

Darrington Unit
59 Darrington Rd.

for your time and patience.

Rosharon, TX 77583
